DETAILED ACTION
Response to Amendment
	This action is in response to the applicant’s amendment received 09/28/2022. The application is not in condition for allowance for the reasons set forth below. Claims 1-14 and 16-32 are pending. Claims 1-6, 9-11, 18-20, and 24-32 remain withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 09/28/2022 with respect to claim 21 have been fully considered but they are not persuasive. Applicant argues Behney’s elements 40 and 42 cannot be considered a component of the claimed “clamp” because elements 40 and 42 extend at a normal angle, or perpendicular, to clamping portions 21 and 22,  and elements 40 and 42 are not disposed in contact with one another in a closed position. However, the claims do not require that none of the components of the recited “clamp” can extend at a normal angle, or perpendicular, to clamping portions of the clamp or that all of the components of the clamp are disposed in contact with one another in a closed position as argued by the applicant. Further, the clamp as recited does not limit structure to just the recited first and second jaws having clamping surfaces. Since elements 40 and 42 are extensions of jaws 21 and 22, it is the examiner’s position that elements 40 and 42 can be reasonably interpreted as part of the recited clamp as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Behney (US Patent No. 4,269,190) in view of Wood (US Patent No. 3,586,002). 
Behney discloses a surgical instrument for clamping a target structure comprising (for example, see Figures 1-8) a clamp (21, 22, 40, 42) having a first jaw (21) forming a first clamping surface (inside surface of 21 facing 22), and a second jaw (22) forming a second clamping surface (inside surface of 22 facing 21) that opposes the first clamping surface (for example, see Figure 1), and a handle (16) connecting the first and second jaws (21, 22), wherein the handle (16) has a resilient bias that resiliently biases the first clamping surface and second clamping surface against each other into a substantially closed relationship for clamping the target structure (for example, see Figure 1, and column 1, lines 48-50), the handle (16) including arms (28, 29) that extend adjacent to the clamp (for example, see Figure 1 in which arms 28, 29 extend adjacent to clamp 21, 22, 40, 42), and legs (32, 34) that are compressible toward one another (for example, see column 3, lines 58-68 and Figure 3), wherein the legs (32, 34) of the handle (16) are movable to overcome the resilient bias and open the clamp by moving the first jaw (21) and/or the second jaw (22) to an open position while maintaining the first clamping surface and the second clamping surface in a substantially aligned orientation relative to one another (for example, see column 3, lines 58-68 and Figure 3), wherein the clamp has an inferior surface forming respective inferior surfaces of each jaw (bottom surfaces of 21 and 22) for resting on tissue to be clamped (for example, see Figure 8), and an opposing superior surface (top surfaces of 21 and 22) for facing upwardly away from the tissue to be clamped (for example, see Figure 8), wherein the arms (28, 29) and legs (32, 34) are substantially co-planar (for example, see Figures 1, 4, and 5).
Behney fails to disclose the clamp further comprises compression prongs that extend downwardly from the inferior surface of each jaw and toward an incision to be closed. Wood also discloses a surgical instrument for clamping a target structure comprising a clamp having first and second jaws (for example, see Figure 4). Wood teaches the clamp comprises compression prongs (spicules 14) that extend downwardly from the inferior surface (bottom surface) of each jaw and toward an incision to be closed (for example, see Figure 4) for positive engagement between the clamp jaws and the adjacent portions of the skin (for example, see column 2, lines 45-49). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Behney’s clamp with compression prongs that extend downwardly from the inferior surface of each jaw and toward an incision to be closed as taught by Wood. Doing so would enhance gripping of the clamp to the target structure.
Allowable Subject Matter
Claims 7, 8, 12-14, 16, 17, 22, and 23 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the alignment guide comprises interdigitating alignment members carried respectively by each of the first and second jaws.
Regarding claim 8, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the alignment members comprise a pair of parallel guide bars extending from the first jaw toward the second jaw, and an alignment bar extending from the second jaw toward the first jaw, wherein the alignment bar slides between the parallel guide bars to maintain movement of the jaws in a plane defined by the parallel guide bars.
Regarding claims 12-14, 16, and 17, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the clamp thickness tapers toward the clamping surfaces and the suture guide slot to minimize clamp thickness along the needle trajectory.
Regarding claims 22 and 23, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, the handle as claimed in combination with an alignment guide comprising interdigitating first and second alignment members carried respectively by the first and second jaws. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 2, 2022